DETAILED ACTION
	This action is in response to the request for continued examination filed on January 3, 2022. Claims 1, 11, and 20 have been amended. Claims 1, 11, and 20 are further amended by examiner’s amendment below. Claims 1, 11, and 20 are independent claims. Claims 1-20 are indicated as allowable.
EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Elchert on February 1, 2022.
The application has been amended as follows: 
To the claims
1. (Currently Amended) A computer-implemented display control method performed by a computer, the method comprising: 
	in response to receiving an instruction for displaying a first web page, performing first processing including: 
	obtaining, from a server, a first display configuration indicating contents of the first web page, 

		obtaining a determination result by determining whether difference between the first display configuration and the second display configuration satisfies a specific condition; and 
	in response to the determination result indicating that the difference satisfies the specific condition, performing second processing including: 
		obtaining, from the memory of the computer, position information associated with the second web page, the position information being information indicating a certain position at which a certain display item of the second web page is displayed on a display device of the computer, and 
		displaying the first web page on the display device of the computer by using the obtained position information associated with the second web page to display a certain display item of the first web page at the certain position indicated by the obtained position information, each of the first web page and the second web page being larger in size than a screen of the display device, the position information including information on coordinates of a given element in the second web page, the displaying of the first web page being configured to shift, to a top position of the screen of the display device, a region of the first web page corresponding to the coordinates indicated by the position information to display the shifted first web page on the screen of the display device.

11. (Currently Amended) A display control apparatus comprising: 

	a processor coupled to the memory and the processor configured to perform processing, the processing including: 
	in response to receiving an instruction for displaying a first web page, performing first processing including: 
		obtaining, from a server, a first display configuration indicating contents of the first web page, 4PATENTFujitsu Reference No.:18-01983 Application Serial No.:16/699,795 
		obtaining, from a memory of the computer, a second display configuration indicating contents of a second web page different from the first web page, and 
		obtaining a determination result by determining whether difference between the first display configuration and the second display configuration satisfies a specific condition; and
	 in response to the determination result indicating that the difference satisfies the specific condition, performing second processing including: 
		obtaining, from the memory of the computer, position information associated with the second web page, the position information being information indicating a certain position at which a certain display item of the second web page is displayed on a display device of the computer; and 
		displaying the first web page on the display device of the computer by using the obtained position information associated with the second web page to display a certain display item of the first web page at the certain position indicated by the obtained position information, each of the first web page and the second web page being larger in size than a screen of the display device, the position information shifted first web page on the screen of the display device.

20. (Currently Amended) A non-transitory computer-readable medium storing a program for causing one or more computers to perform processing, the processing comprising: 
	in response to receiving an instruction for displaying a first web page, performing first processing including: 
		obtaining, from a server, a first display configuration indicating contents of the first web pace; 
		obtaining, from a memory of the computer, a second display configuration indicating contents of a second web page different from the first web page; and 
		obtaining a determination result by determining whether difference between the first display configuration and the second display configuration satisfies a specific condition; and 
	in response to the determination result indicating that the difference satisfies the specific condition, performing second processing including: 
		obtaining, from the memory of the computer, position information associated with the second web page, the position information being information indicating a certain position at which a certain display item of the second web page is displayed on a display device of the computer; and 
		displaying the first web page on the display device of the computer by using the obtained position information associated with the second web page to display shifted first web page on the screen of the display device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STELLA HIGGS/           Primary Examiner, Art Unit 2179